Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered August 19, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of six months concurrent with five years’ probation, unanimously affirmed.
The court properly declined to sentence defendant as a youthful offender. Since defendant was convicted of an armed felony, he was not eligible for youthful offender treatment without a showing of specified mitigating circumstances (CPL 720.10 [2] [a] [ii]; [3]). The record does not establish the necessary mitigation, and youthful offender treatment was not part of defendant’s plea agreement. Furthermore, given the seriousness and circumstances of the crime, youthful offender treatment was not warranted in any event (see People v Drayton, 39 NY2d 580 [1976]). Concur—Tom, J.P., Andrias, Marlow, Nardelli and McGuire, JJ.